Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are pending
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto (US 2014/0355039, hereinafter Tsujimoto) and in view of Towata (US 2019/0386985, hereinafter Towata).
With respect to claim 3, Tsujimoto discloses a server apparatus comprising: 
a management section that manages identification information for identifying a terminal apparatus a target file as a target of an image output in correlation with each other ([0084]-[0085], authentication server compares the user ID and the password to determine whether the user ID And password are registered in the user information that allow each user to use the multifunction device.); 
a receiving section that receives the identification information of the terminal apparatus and designation information for designating an image output apparatus, from the terminal apparatus ([0084]-[0085], authentication server compares the user ID and the password to determine whether the user ID And password are registered in the user information that allow each user to use the multifunction device. [0097]-[0102], user is identified as properly registered to use the multifunction device.  Information of the 
a transmission section that transmits the target file correlated with the identification information of the terminal apparatus, which has been obtained from the terminal apparatus, to the image output apparatus designated by the designation information obtained from the terminal apparatus ([0084]-[0085], authentication server compares the user ID and the password to determine whether the user ID and password are registered in the user information that allow each user to use the multifunction device. [0097]-[0102], user using information processing terminal 3 to input their own user ID and password to determine whether the user is a proper user registered as a user in advance.  Information of the multifunction device ID is obtained and transmits the instruction to be executed).
Tsujimoto does not disclose however Towata discloses a generating section that generates specific information for specifying the terminal apparatus and associates the specification information with the identification information ([0087]-[0088],GUID is generated to authorize the user access to the client device made from user specific information).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Tsujimoto by the system of Towata to gain access to one of the devices.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to enable authorization to any of the devices using device specific information.
With respect to claims 1 and 11, they are of similar claims as claim 3 and therefore are rejected for the same reasons above.
With respect to claim 4, Tsujimoto discloses an acceptance section that accepts registration of a target file from a second terminal apparatus (information process terminal 3) having taken an approval of association with a first terminal apparatus ([0084]-[0085], The first terminal apparatus is the multifunction device 1. Authentication server compares the user ID and the password to determine whether the user ID And password are registered in the user information that allow each user to use the multifunction device. [0097]-[0102], user using information processing terminal 3 to input their own user ID and password to determine whether the user is a proper user registered as a user in advance.  Information of the multifunction device ID is obtained and transmits the instruction to be executed.), 
wherein the management section manages identification information of the first terminal apparatus and the target file registered from the second terminal apparatus, in correlation with each other ([0084]-[0085], authentication server compares the user ID and the password to determine whether the user ID And password are registered in the user information that allow each user to use the multifunction device. [0097]-[0102], user using information processing terminal 3 to input their own user ID and password to determine whether the user is a proper user registered as a user in advance.  Information of the multifunction device ID is obtained and transmits the instruction to be 
With respect to claim 5, Tsujimoto discloses the server apparatus according to claim 3, further comprising: 
a section that transmits the specific information to the first terminal apparatus (user using information processing terminal 3 to input their own user ID and password to determine whether the user is a proper user registered as a user in advance.  Information of the multifunction device ID is obtained and transmits the instruction to be executed)
a section that receives the specific information which has been input to the second terminal apparatus by a user of the first terminal apparatus, from the second terminal apparatus (user using information processing terminal 3 to input their own user ID and password to determine whether the user is a proper user registered as a user in advance.  
a section that transmits information to the first terminal apparatus specified by the specific information received from the second terminal apparatus, the information being for inquiring whether or not to approve an association of the first terminal apparatus and the second terminal apparatus with each other ([0084]-[0085], authentication server compares the user ID and the password to determine whether the user ID And password are registered in the user information that allow each user to use the multifunction device. [0097]-[0102], user using information processing terminal 3 to input their own user ID and password to determine whether the user is a proper user 
a section that accepts an approval of the association by the user of the first terminal apparatus, from the first terminal apparatus ( [0100]-[0102], user using information processing terminal 3 to input their own user ID and password to determine whether the user is a proper user registered as a user in advance.  Information of the multifunction device ID is obtained and transmits the instruction to be executed.  When the multifunction device is specified yes and registered, control unit of the authentication server transmits the execution data to the multifunction device.)
With respect to claim 6, it is similar to claim 5 and therefore are rejected for the same reasons above.
With respect to claim 7, Tsujimoto discloses a section that determines whether or not a first user requesting an authentication from the first terminal apparatus to the server apparatus is a registered user which has been registered in advance (authentication server compares the user ID and the password to determine whether the user ID And password are registered in the user information that allow each user to use the multifunction device.); 
a section that determines whether or not a second user requesting an authentication from the second terminal apparatus to the server apparatus is a registered user which has been registered in advance ([0097]-[0102], user using information processing terminal 3 to input their own user ID and password to determine 
a section that approves the association of the first terminal apparatus and the second terminal apparatus with each other in a case where the first user and the second user are registered users satisfying a predetermined correspondence relationship ( [0084]-[0085], authentication server compares the user ID and the password to determine whether the user ID And password are registered in the user information that allow each user to use the multifunction device. [0097]-[0102], user using information processing terminal 3 to input their own user ID and password to determine whether the user is a proper user registered as a user in advance.  Information of the multifunction device ID is obtained and transmits the instruction to be executed.  In this case, the first user is the same as the second user).
With respect to claim 12, one of ordinary level of skill in the art would have been 
compelled to make the proposed modification to Tsujimoto for the same reasons identified in the rejection of claim 1.  In addition, Towata discloses wherein the specific information is generated according to a predetermined algorithm ([0076], [0087]-[0088] fig. 4 shows in detail algorithm of the device access management for access and generates a user interface that enables user to select services.  GUID is created as part of an active director that is from user specific information and device specific 
With respect to claim 8-10, it is similar to claim 7 and therefore are rejected for the same reasons above.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto and in view of Towata and in view of Yamaguchi (US 2017/0024177, hereinafter Yamaguchi).
With respect to claim 2, Tsujimoto discloses an image output system comprising: 
a terminal apparatus (fig. 2, Information processing terminal 3); 
a server apparatus (fig. 2, Authentication server 2); and 
an image output apparatus (fig. 2, Multifunction device 1), 
wherein the terminal apparatus includes 
a receiving section that receives designation information for designating the image output apparatus from the image output apparatus ([0097]-[0102], user using information processing terminal 3 to input their own user ID and password). , and 
a transmission section that transmits identification information of the terminal apparatus and the designation information of the image output apparatus ([0097]-[0102], user using information processing terminal 3 to input their own user ID and password to determine whether the user is a proper user registered as a user in advance.  Information of the 
the server apparatus includes 
a management section that manages the identification information of the terminal apparatus and a target file for an image output, in correlation with each other ([0084]-[0085], authentication server compares the user ID and the password to determine whether the user ID And password are registered in the user information that allow each user to use the multifunction device.), and 
a transmission section that transmits the target file correlated with the identification information of the terminal apparatus, which has been acquired from the terminal apparatus, to the image output apparatus designated by the designation information acquired from the terminal apparatus ([0084]-[0085], authentication server compares the user ID and the password to determine whether the user ID and password are registered in the user information that allow each user to use the multifunction device. [0097]-[0102], user using information processing terminal 3 to input their own user ID and password to determine whether the user is a proper user registered as a user in advance.  Information of 
the image output apparatus includes 
a transmission section that transmits the designation information of the image output apparatus to the terminal apparatus ([0097]-[0102], user using information processing terminal 3 to input their own user ID and password to determine whether the user is a proper user registered as a user in advance.  Information of the multifunction device ID is obtained and transmits the instruction to be executed), 
a receiving section that receives the target file transmitted from the server apparatus ([0097]-[0102], user using information processing terminal 3 to input their own user ID and password to determine whether the user is a proper user registered as a user in advance.  Information of the multifunction device ID is obtained and transmits the instruction to be executed), and 
an output section that outputs an image of the target file received by the receiving section ([0097]-[0102], user using information processing terminal 3 to input their own user ID and password to determine whether the user is a proper user registered as a user in advance.  Information of the multifunction device ID is obtained and transmits the instruction to be executed).
 Tsujimoto and Towata does not clearly disclose however Yamguchi discloses the communication between the different apparatus are close proximity communication 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tsujimoto and Towata with close proximity communication as disclosed in Yamaguchi in order communicate through wireless communication.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by allowing wireless communication built in and establishes communicable state by pairing the mobile terminal when within range of a predetermined distance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443